 Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 1 of 9 PAGEID #: 20124




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      :
                                               : Case No. 2:14-cr-00127-ALM-12
               Plaintiff,                      :
                                               : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                      :
                                               :
FREDDIE K. JOHNSON,                            :
                                               :
               Defendant.                      :

                                        OPINION & ORDER

       This matter comes before the Court on the Defendant’s Pro Se Motion for Compassionate

Release (ECF No. 1711), as supplemented by counsel (ECF No. 1727), which the Government

opposes (ECF No. 1731). For the following reasons, Defendant’s Motion is DENIED.

                                    I.      BACKGROUND

       On January 25, 2017, Freddie K. Johnson was sentenced to 120 months of incarceration

for one count of conspiracy to commit racketeering. (ECF No. 1444). His sentence was later

amended to credit Mr. Johnson for the 34 months he had served in state custody, such that his

overall sentence was 86 months. (ECF No. 1602). Mr. Johnson is currently incarcerated at FCI

Manchester in Kentucky; he will become eligible for home detention on September 4, 2022.

(ECF No. 1727-1). He filed a pro se motion for compassionate release on April 29, 2021. (ECF

No. 1711). On June 4, 2021, counsel filed a supplemental motion on his behalf and the

Government filed its response in opposition on June 15, 2021. (ECF Nos. 1727, 1731). This

matter is now ripe for consideration.
 Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 2 of 9 PAGEID #: 20125




                               II.     STANDARD OF REVIEW

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a sentencing court may “reduce the term of

imprisonment” of a defendant for “extraordinary and compelling reasons” once the exhaustion

requirement or 30-day waiting requirement has been satisfied. 18 U.S.C. § 3582(c)(1)(A); United

States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020). A district court’s decision under Section

3582(c)(1)(A) will be reviewed for abuse of discretion and a district court “must supply ‘specific

factual reasons’” in support of its compassionate release decision. United States v. Jones, 980

F.3d 1098, 1101 (6th Cir. 2020). In United States v. Jones, the Sixth Circuit recently clarified the

mechanics of compassionate review under 18 U.S.C. § 3582 when an incarcerated person has

brought a motion on his own behalf. In Jones, the Sixth Circuit announced that U.S.S.G.

§ 1B1.13 is no longer considered an “applicable” policy statement “in cases where incarcerated

persons file their own motions in district court for compassionate release.” Id. at 1102.

       The Jones court set forth a three-step framework for district courts to follow when

considering motions for compassionate release. Id. at 1107–08. First, district courts must find

whether “extraordinary and compelling reasons warrant” a sentence reduction. Id. Second, a

court must determine whether the reduction is consistent with applicable policy statements issued

by the Sentencing Commission. Id. at 1108. Given that the Jones court found that U.S.S.G.

§ 1B1.13 was no longer applicable to motions brought by incarcerated persons on their own

behalf, federal district courts may now skip this step in those instances and “have full discretion

to define ‘extraordinary and compelling’ without consulting the policy statement.” Id. Third, a

court must consider the factors set forth in 18 U.S.C. § 3553(a) and determine whether, in the

court’s discretion, the reduction authorized by the statute is “warranted in whole or in part under




                                                 2
 Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 3 of 9 PAGEID #: 20126




the particular circumstances of the case.” Id. (quoting Dillon v. United States, 560 U.S. 817, 827

(2010)).

                                  III.   LAW & ANALYSIS

                          A.   Exhaustion of Administrative Remedies

        When reviewing motions for compassionate release brought under 18 U.S.C.

§ 3582(c)(1)(A), district courts must first ask: has the movant either fully exhausted all

administrative rights or have 30 days lapsed since the movant received the warden’s letter

denying the request? If either prong is answered in the affirmative, courts then inquire if

extraordinary and compelling circumstances justify release. 18 U.S.C. § 3582(c)(1)(A); see also

Alam, 960 F.3d at 832. The Sixth Circuit has held that this requirement is not a jurisdictional

rule, but a claim-processing rule that “binds the courts only when properly asserted and not

forfeited.” Id. at 833.

        Mr. Johnson indicates that he submitted a formal petition for a reduction in sentence to

the Warden “prior to February 17, 2021” and received no response. (ECF No. 1727 at 3; ECF

No. 1711)). At the time Mr. Johnson filed his motion for compassionate release with this Court,

his counsel represents that he had waited more than 30 days for a response. (Id.). The

Government argues that the Defendant has not exhausted his administrative remedies on the

grounds that he has not submitted any documentation to support his assertions. (ECF No. 1731 at

6–7). The Government recommends that this Court deny his motion on this basis. (Id.). The

Government does not, however, dispute that Mr. Johnson had filed a request and the information

to disprove Mr. Johnson’s assertions is in the Government’s possession. This Court takes

seriously sworn representations made by both pro se litigants and counsel who practice regularly

in this jurisdiction. This Court assumes that exhaustion has been fulfilled based on the



                                                3
Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 4 of 9 PAGEID #: 20127




representations of Mr. Johnson and his counsel. Even if Mr. Johnson had not exhausted, this

Court would nonetheless address the merits of his motion for reasons of judicial efficiency, as

the substance of his motion would likely remain unchanged if Mr. Johnson were to submit it

again with additional documentation.

                       B.      Extraordinary and Compelling Reasons

       Under the analysis set forth in Jones, this Court must first determine whether

“extraordinary and compelling reasons” warrant a reduction in sentence under 18 U.S.C.

§ 3852(c)(1)(A)(i). This court has “full discretion to define ‘extraordinary and compelling’

without consulting the policy statement § 1B1.13.” Jones, 980 F.3d at 1111. In his motion, Mr.

Johnson argues that his preexisting health condition and the threat presented by the COVID-19

pandemic constitute extraordinary and compelling reasons for a reduction in his sentence. (ECF

No. 1711; ECF No. 1727 at 3–4). The Defendant has been diagnosed with asthma since he was a

child, requiring medication and treatment while he was in elementary school. (ECF No. 1727-2).

His Presentence Investigation Report also indicates that he has been treated “intermittently” for

asthma since December 2014, including a fifteen-day hospitalization for hemoptysis (coughing

up blood) in 2015 and sharp chest pains. (PSR ¶ 203). Mr. Johnson notes that, at the time of his

filing on June 4, 2021, at least ten incarcerated people had recovered from COVID-19 at FCI

Manchester and he also expressed concern that correctional officers are reluctant to get

vaccinated. (ECF No. 1727 at 4).

       The Government first challenges Mr. Johnson’s lack of documentation as to his

preexisting health condition, advising this Court that his motion should be denied on that basis

alone. (ECF No. 1731 at 13). The Government also puts forth two additional reasons that Mr.

Johnson cannot present extraordinary and compelling reasons. First, the Government has



                                               4
    Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 5 of 9 PAGEID #: 20128




submitted evidence that Mr. Johnson received both doses of the Moderna vaccine by May 5,

2021, protecting him against serious complications from COVID-19. (ECF No. 1731 at 14; ECF

No. 1731-1). Second, the Government also has submitted evidence that Mr. Johnson tested

positive for COVID-19 approximately six months ago and argues that risks of reinfection cannot

constitute extraordinary and compelling reasons under the First Step Act. (ECF No. 1731 at 14;

ECF No. 1731-2). In support of this argument, the Government relies on United States v. Roe, in

which this Court found that a defendant who had received both doses of the Pfizer vaccine and

had recovered from COVID-19 could not present extraordinary and compelling reasons. See No.

2:14-CR-229, 2021 WL 1711296 (S.D. Ohio Apr. 30, 2021).

         As an initial matter, this Court recognizes the devastating impact of the COVID-19

pandemic and that prison populations are subject to heightened vulnerability. The spread of

COVID-19 in prisons has been well documented and FCI Elkton has not been left untouched by

the pandemic.1 COVID-19 also puts individuals who are asthmatic, like Mr. Johnson, at

particular risk. The CDC has recognized that individuals who have moderate-to-severe asthma

can be more likely to get severely ill from COVID-19.2 This Court also acknowledges that the

CDC declares that the COVID-19 vaccines are safe and effective and recommends that

individuals get vaccinated “as soon as possible.”3 The CDC also notes that the Moderna vaccine

is 94.1% effective at preventing COVID-19 infection and was highly effective among people of




1
  See BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/, last accessed July 26, 2021 at 9:00 a.m.
(showing that 580 incarcerated people and 127 correctional staff members at Manchester FCI had been diagnosed
with and recovered from COVID-19 during the pandemic).
2
   See CDC, Medical Conditions (May 13, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
3
  CDC, Safety of COVID-19 Vaccines (July 6, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/safety/safety-of-vaccines.html.

                                                     5
    Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 6 of 9 PAGEID #: 20129




diverse age, sex, race, and ethnicity categories, as well as “among people with underlying

medical conditions.”4

         The COVID-19 pandemic remains ever-changing and has not yet been vanquished, even

with the availability of vaccines. This Court is hesitant to declare that vaccination or prior

infection will always preclude compassionate release. Rather, this Court will follow the scientific

evidence as it becomes available. Mr. Johnson has received the full regimen of the Moderna

vaccine, which the CDC has found highly effective at preventing severe illness and death from

COVID-19, including in those with underlying medical conditions like asthma. At this time, the

CDC has not expressed concern that the vaccines do not provide adequate protection against

COVID-19 variants, such as the Delta variant. The CDC also acknowledges that variants will

cause some “breakthrough” cases of COVID-19, wherein a fully vaccinated person still becomes

infected.5 The CDC is leading multiple vaccine effectiveness studies on breakthrough cases to

determine whether there are any patterns related to patients’ characteristics, such as age or

underlying medical conditions, the specific vaccine received, or the specific variants.6 If the

scientific consensus around vaccine effectiveness changes, this Court’s approach to

compassionate release requests must change as well. At this time, however, Mr. Johnson is fully

vaccinated against COVID-19, his facility has no current cases among incarcerated people or

staff, and there is no specific evidence that Mr. Johnson remains more susceptible or at greater

risk from COVID-19, including a potential breakthrough case. Accordingly, this Court finds that

Mr. Johnson has not presented “extraordinary and compelling reasons” and his Motion for

Compassionate Release (ECF Nos. 1711, 1727) is hereby DENIED.


4
  Id.
5
  CDC, COVID-10 Breakthrough Case Investigations and Reporting (July 15, 2021),
https://www.cdc.gov/vaccines/covid-19/health-departments/breakthrough-cases.html.
6
  Id.

                                                      6
 Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 7 of 9 PAGEID #: 20130




                       C.     Section 3553 Sentencing Factors Analysis

       Even if Mr. Johnson had presented extraordinary and compelling reasons supporting

compassionate release, this Court would have denied his motion based on its assessment of the

§ 3553(a) factors. When an incarcerated person demonstrates “extraordinary and compelling

reasons” which could justify a reduction in sentence, this Court must also consider “all relevant

§ 3553(a) factors before rendering a compassionate release decision.” Jones, 980 F.3d at 1114. A

court does not need to “specifically articulat[e]” every single § 3553(a) factor in its analysis;

rather, the record “as a whole” must indicate that the pertinent factors were taken into account by

the court. Id. For a reviewing court, this record will constitute both the original sentencing

proceeding and the compassionate release decision. Id. Section 3553(a) instructs a court to

consider:

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant;

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the
                   law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for ... the
           applicable category of offense committed by the applicable category of
           defendant as set forth in the guidelines ...;

       (5) any pertinent policy statement ... issued by the Sentencing Commission ...;



                                                7
 Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 8 of 9 PAGEID #: 20131




        (6) the need to avoid unwarranted sentence disparities among defendants with
            similar records who have been found guilty of similar conduct; and the need
            to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

        Mr. Johnson does not address the § 3553(a) factors specifically in his motion. He does

submit evidence that he completed all of his mandatory programming, including drug education,

while incarcerated. (ECF No. 1727-3). Mr. Johnson has had no incident reports in the past six

months, has completed numerous education courses, and has satisfied his financial obligations.

(Id. at 2). His current program goals include securing necessary documents for release and saving

money for his release needs. (Id.). If released, he would plan to reside with his wife and children

in Columbus, Ohio. (ECF No. 1727 at 5). He seeks home confinement, rather than release to a

halfway house, to avoid being moved from one high-risk congregate living environment to

another. (Id.).

        In response, the Government argues that the § 3553(a) weigh heavily against Mr.

Johnson’s request, as his offense conduct was serious and granting relief could dampen his

sentence’s deterrent effect and create unwarranted sentencing disparities between similarly

situated offenders. (ECF No. 1731 at 18–20). The Government details Mr. Johnson’s criminal

activity as a member of the Short North Posse, including attempted murder, armed robbery,

narcotics trafficking, illegal firearms possession, and witness tampering. (ECF No. 1731 at 19–

20). The Government further emphasizes that Mr. Johnson has an extensive criminal history

beyond his involvement with the Short North Posse. (Id. at 20).

        In imposing a sentence, a sentencing court’s task is to “‘impose a sentence sufficient, but

not greater than necessary, to comply with purposes’ of the statutory sentencing scheme.” United

States v. Presley, 547 F.3d 625, 630–31 (6th Cir. 2008) (quoting 18 U.S.C. § 3553(a)). This



                                                 8
 Case: 2:14-cr-00127-ALM Doc #: 1735 Filed: 07/27/21 Page: 9 of 9 PAGEID #: 20132




Court finds that compassionate release would undermine the statutory purposes of sentencing.

Mr. Johnson received a net sentence of 86 months of incarceration for one count of conspiracy to

commit racketeering. (ECF Nos. 1444, 1602). He received a sentence below the recommended

range from the sentencing guidelines. He engaged in extensive criminal conduct that resulted in

serious injury to others, often with the aid of firearms. Mr. Johnson received a sentence that

reflected the seriousness of his offense, promoted respect for the law, afforded adequate

deterrence, and protected the public from any further crimes by the Defendant. While he has

served a significant amount of his sentence, Mr. Johnson’s offense conduct was also significant.

The sentencing factors do not counsel in favor of any reduction of sentence or release to home

confinement; he must continue serving his sentence of incarceration. This Court finds that the

retribution, deterrence, incapacitation, and rehabilitation interests served by the original sentence

counsel against a sentence reduction.

                                         D. CONCLUSION

       For these reasons, Mr. Johnson’s Motion for Compassionate Release (ECF Nos. 1711,

1727) is DENIED.

       IT IS SO ORDERED.




                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: July 26, 2021




                                                 9
